Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/04/2022 has been entered.

Status of claims
Claim 3 has been cancelled; Specification and Claims 1 and 5 have been amended; claims 5-9 are withdrawn as non-elected claims; claims 1-2 and 4 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous objection of Specification is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/15/2022.
Previous objection of claim 1 because of informality is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/15/2022.
Previous objection of claims 1-2 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/15/2022.
Previous objection of claims 1 and 4 under 35 U.S.C. 103 as being unpatentable over Shin et al. (KR-20140055460-A, see machine translation unless otherwise noted, hereinafter Shin) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/15/2022.
Previous objection of claim 2 under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 1 above, and further in view of American Petroleum Institute (Pub. date: 2004, API 5L: Specification for Line Pipe, hereinafter API) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 02/15/2022.
However, in view of the amendments in the instant claims and newly recorded reference(s), a new ground rejection is added as following:

Claim Objections
Claims 4 and 8-9 is objected to because of the following informalities:  “PWHT” should written in full name.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (CN 101845596 A, with machine translation, hereinafter CN’596).
Regarding claims 1 and 4, CN’596 teaches a wide thick plate for X80 pipe line steel, which can be used for producing a large-caliber high-pressure delivery longitudinal welded pipe. (Abstract, claims and examples of CN’596), which reads on the claimed SOUR-resistant heavy-wall steel plate as recited in the instant claim. The comparison between the alloy composition ranges disclosed by Example #5 in table 1 of CN’596 and those disclosed in the instant claim 1 is listed in the following table. All of the alloy composition and calculated values according to Expression 1-3 disclosed by Example #5 in table 1 of CN’596 are within the claimed ranges as recited in the instant claim 1. CN’596 specify including acicular ferrite microstructure and suppress forming upper and lower bainite (par.[0028] and [0049] of CN’596), which reads on the claimed microstructures as recited in the instant claim 1 since 5 area% or less upper bainite including “Zero%”. Since CN’596 teaches the same alloy composition with the same microstructure for the same heavy-wall steel plate application, claim 1 is anticipated by CN’596. The DWTT test result (cl.1) and YS after PWHT (cl.4) are recognized as material properties fully depend on the material composition and microstructure. Since CN’596 teaches the same alloy composition with the same microstructure for the same heavy-wall steel plate application, the claimed properties, for example: The DWTT test result (cl.1) and YS after PWHT (cl.4) would inherently exist in the wide thick steel plate of CN’596. MPEP 2112 III&IV. Actually, CN’596 provides DWTT test under -15oC have 91 SA% for Example #5 (in table 2 of CN’596)  and CN’596 specify YS from 550-690 MPa (par.[0016] and [0054] of CN’596), which meet the claimed limitations as claimed in the instant claims.

Element
From instant Claim 1 (wt%) 
Example #5 in table 1 of CN’596 (wt%)
within range
(mass%)
C
0.02-0.06
0.055
0.055
Si
0.5 or less
0.16
0.16
Mn
0.8-2.0
1.93
1.93
P
0.03 or less
0.0080
0.0080
S
0.03 or less
0.0020
0.0020
Al
0.06 or less
0.026
0.026
N
0.01 or less
0.0040
0.0040
Nb
0.005-0.1
0.075
0.075
Ti
0.005-0.05
0.015
0.015
Ca
0.0005-0.005
0.0018
0.0018
One or more
Ni: 0.05-0.5;
Cr: 0.05-0.5;
Mo: 0.02-0.4;
V: 0.005-0.1
Ni: 0.15;
Cr: 0.32;
Mo: 0.12;

Ni: 0.15;
Cr: 0.32;
Mo: 0.12;

Fe
Balance + impurities
Balance + impurities
Balance+ impurities
Expression 1
Ca/S
0.5-5.0
0.9
0.9
Expression 2
Ni+Cr+Mo+V
0.8 or less
0.59
0.59
Expression 3
Nb-0.5*C+0.35*N
>0
0.0461
0.0461


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over CN’596.
Regarding claim 2, CN’596 teaches a wide thick plate for X80 pipe line steel, which can be used for producing a large-caliber high-pressure delivery longitudinal welded pipe. (Abstract, claims and examples of CN’596). CN’596 further specify YS is 550-690 MPa (par.[0016] and [0054] of CN’596), which reads on the claimed YS in the instant claim and CN’596 specify the thickness of the steel plate is greater than 20 mm and width greater than 2 m (par.[0014]-[0015] of CN’596), which overlaps the claimed steel dimensions (30 mm or more thickness and 3500 mm or more width) as claimed in the instant claim. MPEP §2144.05 I. Overlapping in plate dimension creates a prima facie case of obviousness exists. Therefore, it would have been obvious to optimize the dimensions of the steel plate as disclosed by CN’596 since CN’596 teaches the same sour-resistant heavy-wall steel plate throughout whole disclosing range.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over CN’596 in view of Lee et al (US-PG-pub 2019/0093204 A1, thereafter PG’204)
CN’596 is applied to the instant claims 1-2 and 4 for the same reason as stated above. 
Still regarding claim 1, CN’596 does not specify including complex structure of acicular ferrite and polygonal ferrite and upper bainite in the steel plate. PG’204 teaches a high-strength steel having excellent brittle crack arrestability with thickness 50 mm or more (Abstract and par.[0001] of PG’204). All of the essential alloy composition ranges disclosed by PG’204 (par.[0043]-[0076] and claims of PG’204) overlap the claimed alloy composition ranges. MPEP 2144 05 I. PG’204 specify that: “the microstructures including one structure selected from the group consisting of a single-phase structure of ferrite, a single phase structure of bainite, a complex-phase structure of ferrite and bainite, a complex-phase structure of ferrite and pearlite, and a complex-phase structure of ferrite, bainite”, and “ferrite includes acicular and polygonal ferrite”. (abstract, claim 3,  par.[0079]-[0080] and [0137] of PG’204). Therefore, it would have been obvious to include proper amount of polygonal ferrite and/or bainite in the microstructure as demonstrated by PG’204 for the steel plate of CN’596 in order to obtain a steel plate with high yield strength and superior brittle crack arrestability (abstract, examples of PG’204).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 14 of copending Application No. 16/760,170 (‘170) and further in view of API. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-10 and 14 of ‘170 teach a steel composition which overlaps the composition recited in the instant claim 1.
‘170 is silent on the three expressions of the instant claim 1. However the elemental wt.% values of ‘170 when used to calculate values using the expressions yield values which fully meets the claim limitation of expressions 1-3.
Claim 1 of ‘170 teaches a microstructure which reads on that of instant claim 1. 
Regarding the upper bainite area fraction near a central portion of the heavy-wall steel plate, instant claim 1 property would have naturally flowed from the method of welded steel pipe manufacturing of claim 9 of ‘170.  
Claim 14 of ‘170 teaches an encompassing value for DWTT of instant claim 1. 
   In the case where the claimed ranges "overlap or lie inside ranges disclosed by prior art" a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding instant claim 2, combining claim 9 of ‘170 the further teachings of API of API5L-X80 standard line pipe would be combining prior art elements according to known methods to yield predictable results to make sheet of the claimed property and dimension for make improved line pipe. Applicant is directed to MPEP 2143. 
Regarding instant claims 4, the property would have naturally flowed from the method of welded steel pipe manufacturing of claim 9 of ‘170.  
In the table below are the compositional claims of the instant claim and the claims of ‘170.


Instant Claim 1 (wt.%)
Claims 9-10 of '170 (wt.%)
C
0.02-0.06
0.03-0.10
Si
0.5 or less (excluding 0)
0.1-0.5
Mn
0.8-2.0
1.0-2.0
P
0.03 or less
0.020 or lower
S
0.003 or less
0.0030 or lower
Al
0.06 or less
0.01-0.05
N
0.01 or less
0.001-0.007
Nb
0.005-0.1
0.02-0.08
Ti
0.005-0.05
0.005-0.020
Ca
0.0005-0.005
0.0005-0.005
One or more selected from:


Ni
0.05-0.5
0.05-0.50
Cr
0.05-0.5
0.05-0.30
Mo
0.02-0.4
0.05-0.30
V
0.005-0.1
0.005-0.05
Fe and unavoidable impurities
Balance
Balance
Expression 1:


Ca/S: 0.5~5.0
1.67~5.0
1.67~5.0
Expression 2:


Ni + Cr + Mo + V < 0.8
0.125-1.5
0.155-1.15
Expression 3:


Nb - 0.5*C + 0.35*N > 0
-0.005 to 0.0735
0.021 to 0.112


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-2 and 4 have been considered but they are moot on the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734